Per Curiam,
This case involved questions of fact which were properly submitted to the jury with substantially correct and adequate instructions as to the law relating thereto. Their verdict for the plaintiff necessarily implies a finding of all the material facts in his favor; and, unless the learned trial judge erred in one or more of the particulars complained of, the judgment should not be disturbed.
There is no complaint as to the admission or rejection of testimony. One of the errors alleged is the affirmance of plaintiff’s fifth request for instructions. Five of the others are the refusal of the court to affirm defendant’s requests for instructions,' recited therein respectively; and the remaining three are to portions of the learned judge’s general charge. Our examination of the record has not convinced us that any of these specifications should be sustained; nor do we think that either of them requires discussion. As to the question, whether the defendant indorsed the note in suit with knowledge of the circumstances connected with the transfer of certain property, etc., to the so-called syndicate, the testimony was conflicting, but we think it was sufficient to justify the submission of that ques*645tion to the jury as was clone in that part of the charge recited in the 9th specification of error. Referring to that transaction the learned judge' said, inter alia: “ If he (the defendant) knew it before the note was indorsed by him, and indorsed it with full knowledge of that fact, he would, of course, have no right to complain. It would be a substantial assent to the arrangement, and therefore he was not injured.” There is nothing in this, or in any of the instructions to the jury, of which the defendant has just reason to complain. Neither of the assignments of error is sustained.
Judgment affirmed.